UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-7074



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JAMIE ALEXANDER JOHNSON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(3:03-cr-00026-nkm; 7:06-cv-00015-nkm)


Submitted:   October 4, 2006                 Decided:   October 18, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Jamie Alexander Johnson, Appellant Pro Se.  William Frederick
Gould, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jamie Alexander Johnson seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion as

untimely.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Johnson has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                     - 2 -